Citation Nr: 1128777	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-39 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for spinal shingles (herpes zoster), to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure and/or as secondary to service-connected PTSD.

4.  Entitlement to a disability rating in excess of 10 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to May 1970.  Thereafter, he served in the Department of the Army and the Air Force National Guard Bureau until November 1992.

The Veteran served on active duty from April 1966 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for hypertension, coronary artery disease, and spinal shingles (herpes zoster), and denied a rating in excess of 10 percent for PTSD. 

The issues of entitlement to service connection for hypertension and spinal shingles (herpes zoster), and entitlement to a rating in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving in the Republic of Vietnam during the Vietnam War Era.

2.  The Veteran has a current diagnosis of coronary artery disease.



CONCLUSION OF LAW

The criteria for service connection for coronary artery disease based on the presumption of exposure to herbicides during active service have been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In light of the fully favorable nature of the determination with respect to the claim for entitlement to service connection for coronary artery disease, no further discussion as to the VCAA and its implementing regulations is required.

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court generally requires a veteran to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Veterans Court requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed). 

In addition to law and regulations regarding service connection, the Board notes that a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during such period of service.  38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and has a disease listed in 38 C.F.R. § 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The last date on which such veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service connected if they manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, shall have become manifest to a degree of 10 percent or more within one year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his coronary artery disease may have resulted from Agent Orange (herbicide) exposure during his Vietnam service.  He has also argued that it may have resulted from his PTSD.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era; therefore, his exposure to herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

VA recently expanded the list of diseases subject to the regulatory presumption by adding ''Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)'' immediately following ''Hodgkin's disease" in 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,216 (2010).

The Veteran's service treatment records show no complaints, diagnoses, or treatment of coronary artery disease.

Post-service, private clinical records show the Veteran underwent cardiac catheterization which revealed recurrent multivessel coronary artery disease in March 1997.  The Veteran underwent three vessel coronary bypass graft.

Effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

Moreover, the Board finds no evidence which would rebut the presumption that the Veteran's coronary artery disease was caused by exposure to herbicides during his service in Vietnam.  38 C.F.R. § 3.307(d).

Based on the analysis above, the Board finds that the Veteran currently has coronary artery disease, and that the criteria for service connection for coronary artery disease as due to exposure to herbicides have been met.  38 U.S.C.A. 
§§ 1110, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for coronary artery disease is granted.




REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

With respect to the claims for entitlement to service connection for hypertension and spinal shingles (herpes zoster), the Board notes that the September 2006 VA examination report is incomplete insofar as it does not contain a medical opinion regarding the aggravation prong of secondary service connection.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  As such, these service connection issues are remanded in order to obtain a VA medical opinion regarding whether it is at least as likely as not that the hypertension and/or spinal shingles are aggravated by the service-connected PTSD.

With regard to the increased rating claim involving PTSD, the Board notes that in the Veteran's VA Form-9, he indicated that the VA examiner incorrectly described his affect as appropriate and smiling.  Moreover, in the May 2011 Appellant's Brief, the Veteran's representative indicated that since the most recent VA examination, which was conducted in September 2006, the Veteran feels that his PTSD has gotten worse.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, a new VA psychiatric examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the September 2006 VA examination (hypertension/heart/skin) in order for him to provide an opinion as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the Veteran's hypertension and/or spinal shingles (herpes zoster) is/are aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected PTSD.  If the examiner finds that either or both the hypertension and/or spinal shingles (herpes zoster) is/are aggravated by the service-connected PTSD, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If the September 2006 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinion.  If a new VA examination needs to be conducted in order to obtain such an opinion, then one should be scheduled.  All indicated tests and studies should be undertaken.  Following a review of the relevant evidence in the claims folder and the clinical evaluation, the new examiner should answer the above questions.

2.  Schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, in order to determine the current severity of his PTSD with alcohol abuse.  

All indicated studies must be performed, and the claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.

The examiner should identify all current manifestations of the service-connected PTSD with alcohol abuse and specifically indicate, with respect to each of the symptoms identified in the criteria for evaluating mental disorders, whether such symptom is a symptom of the Veteran's service-connected psychiatric disability.

The examiner must address the current degree of social and industrial impairment resulting from the service- connected PTSD with alcohol abuse, to include whether it renders the Veteran unemployable.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

To the extent possible, the manifestations of the service-connected PTSD with alcohol abuse must be distinguished from those of any other diagnosed psychiatric disorder (at this time no other psychiatric disorder is diagnosed).  In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be present, if any, whether it represents a progression of the previously diagnosed PTSD or a separate disorder.  

A complete rationale must be offered for any opinion provided.

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


